Citation Nr: 0828416	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-36 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946 and from November 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida  

The veteran appeared and testified at a personal hearing in 
April 2008 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony is included in 
the record.

In an October 2006 rating decision, after the veteran 
submitted his notice of disagreement, the disability rating 
for basal cell carcinoma was increased to 10 percent 
effective in May 2005 (a month before his increased rating 
claim was received).  The veteran indicated in his November 
2006 substantive appeal that he was not satisfied with the 10 
percent disability rating; therefore, the issue of whether a 
disability rating in excess of 10 percent for the veteran's 
basal cell carcinoma is warranted remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to a RO rating decision 
assigning a particular rating, and a subsequent RO decision 
assigns a higher rating that is less than the maximum 
available benefit, the pending appeal is not abrogated).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claim was readjudicated in the November 2007 
supplemental statement of the case.  At that time, the 
current 10 percent disability rating was continued.  
Subsequent to the November 2007 supplemental statement of the 
case, the veteran submitted new evidence regarding a June 
2008 surgery to remove a basal cell carcinoma from his left 
cheek.  This new evidence includes multiple color photographs 
of the veteran's face and chest.  Although the veteran's 
representative submitted this additional evidence with an 
appropriate waiver of RO consideration, the Board finds that 
a remand is nonetheless necessary.

As noted, the veteran has submitted pictures of his face both 
before and after the June 2008 surgery.  These photographs 
seem to indicate a significant amount of scarring; however, 
it is impossible for the Board to provide an accurate 
disability rating based on these photographs alone.  
Therefore, since the veteran's facial scarring (upon which 
his current 10 percent disability rating is based) appears to 
have worsened since the latest VA examination, he should be 
afforded another VA examination to determine the current 
severity of this service-connected disorder.  The examiner 
should provide descriptions and measurements of every scar 
present that is attributable to the veteran's service-
connected basal cell carcinoma.

The Board notes that the veteran has described scars on his 
chest and back resulting from surgeries to remove various 
basal cell carcinomas.  These scars have been rated along 
with his facial scarring under Diagnostic Code 7800.  
Diagnostic Code 7800 pertains only to disfigurement of the 
head, face, or neck.  38 C.F.R. § 4.118 (2007).  As 38 C.F.R. 
§ 4.118 instructs that scars in widely separated areas should 
be separately rated, the veteran's scars on the trunk of his 
body should also be examined, with specific measurements and 
descriptions provided, and a separate disability rating (or 
ratings) should be contemplated if the requirements of any of 
the available diagnostic codes pertaining to scars other than 
of the head, face, or neck are met.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected basal cell 
carcinoma, specifically the scars 
resulting from his various surgeries.  The 
claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner prior to the 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  
The examiner must provide measurements and 
descriptions of all scars associated with 
the veteran's service-connected 
disability, including those located on the 
veteran's chest and back.  A complete 
rationale must be provided as to all 
findings and any opinions.  

2.  Then, readjudicate the claim of 
entitlement to a disability rating in 
excess of 10 percent for basal cell 
carcinoma.  If the determination remains 
unfavorable to the veteran, the AMC must 
issue a supplemental statement of the case 
and provide the veteran and his 
representative a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




